***** FORM N−PX REPORT ***** ICA File Number: 811−6067 Reporting Period: 07/01/2010 − 06/30/2011 Dimensional Investment Group Inc. OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response……………9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6067 DIMENSIONAL INVESTMENT GROUP INC. (Exact name of registrant as specified in charter) 6300 Bee Cave Road, Building One, Austin, TX78746 (Address of principal executive offices) (Zip code) Catherine L. Newell, Esquire, Vice President and Secretary 6300 Bee Cave Road, Building One, Austin, TX78746 (Name and address of agent for service) 512-306-7400 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: 07/01/2010 − 06/30/2011 DFA INTERNATIONAL VALUE PORTFOLIO II Proxy Voting Report Date:7/01/10 to 6/30/11 Account:DFA International Value Portfolio II The Portfolio is a feeder portfolio that only holds shares of its master fund, The DFA International Value Series of The DFA Investment Trust Company.For the proxy voting record of The DFA International Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. DFA INTERNATIONAL VALUE PORTFOLIO III Proxy Voting Report Date:7/01/10 to 6/30/11 Account:DFA International Value Portfolio III The Portfolio is a feeder portfolio that only holds shares of its master fund, The DFA International Value Series of The DFA Investment Trust Company.For the proxy voting record of The DFA International Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. DFA INTERNATIONAL VALUE PORTFOLIO IV Proxy Voting Report Date:7/01/10 to 6/30/11 Account:DFA International Value Portfolio IV The Portfolio is a feeder portfolio that only holds shares of its master fund, The DFA International Value Series of The DFA Investment Trust Company.For the proxy voting record of The DFA International Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. DFA INTERNATIONAL VALUE PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:DFA International Value Portfolio The Portfolio is a feeder portfolio that only holds shares of its master fund, The DFA International Value Series of The DFA Investment Trust Company.For the proxy voting record of The DFA International Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. EMERGING MARKETS PORTFOLIO II Proxy Voting Report Date:7/01/10 to 6/30/11 Account:Emerging Markets Portfolio II The Portfolio is a feeder portfolio that only holds shares of its master fund, The Emerging Markets Series of The DFA Investment Trust Company.For the proxy voting record of The Emerging Markets Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2010. GLOBAL 25/75 PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:Global 25/75 Portfolio The Portfolio did not hold any securities for which an annual or special meeting of shareholders occurred during the reporting period and, therefore, the Portfolio did not vote any proxies during the reporting period. GLOBAL 60/40 PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:Global 60/40 Portfolio The Portfolio did not hold any securities for which an annual or special meeting of shareholders occurred during the reporting period and, therefore, the Portfolio did not vote any proxies during the reporting period. GLOBAL EQUITY PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:Global Equity Portfolio The Portfolio did not hold any securities for which an annual or special meeting of shareholders occurred during the reporting period and, therefore, the Portfolio did not vote any proxies during the reporting period. LWAS/DFA TWO-YEAR FIXED INCOME PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:LWAS/DFA Two-Year Fixed Income Portfolio The Portfolio did not hold any voting securities during the reporting period and, therefore, did not vote any proxies during the reporting period. LWAS/DFA TWO-YEAR GOVERNMENT PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:LWAS/DFA Two-Year Government Portfolio The Portfolio did not hold any voting securities during the reporting period and, therefore, did not vote any proxies during the reporting period. LWAS/DFA U.S. HIGH BOOK TO MARKET PORTFOLIO Proxy Voting Report Date:7/01/10 to 6/30/11 Account:LWAS/DFA U.S. High Book to Market Portfolio The Portfolio is a feeder portfolio that only holds shares of its master fund, The U.S. Large Cap Value Series of The DFA Investment Trust Company.For the proxy voting record of The U.S. Large Cap Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. TAX-MANAGED U.S. MARKETWIDE VALUE PORTFOLIO II Proxy Voting Report Date:7/01/10 to 6/30/11 Account:Tax-Managed U.S. Marketwide Value Portfolio II The Portfolio is a feeder portfolio that only holds shares of its master fund, The Tax-Managed U.S. Marketwide Value Series of The DFA Investment Trust Company.For the proxy voting record of The Tax-Managed U.S. Marketwide Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. U.S. LARGE CAP VALUE PORTFOLIO II Proxy Voting Report Date:7/01/10 to 6/30/11 Account:U.S. Large Cap Value Portfolio II The Portfolio is a feeder portfolio that only holds shares of its master fund, The U.S. Large Cap Value Series of The DFA Investment Trust Company.For the proxy voting record of The U.S. Large Cap Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. U.S. LARGE CAP VALUE PORTFOLIO III Proxy Voting Report Date:7/01/10 to 6/30/11 Account:U.S. Large Cap Value Portfolio III The Portfolio is a feeder portfolio that only holds shares of its master fund, The U.S. Large Cap Value Series of The DFA Investment Trust Company.For the proxy voting record of The U.S. Large Cap Value Series, please refer to the Form N-PX filed by The DFA Investment Trust Company (File No. 811-07436 and CIK No. 896162) on August 31, 2011. U.S. LARGE COMPANY PORTFOLIO (FORMERLY U.S. LARGE COMPANY
